Order entered October 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01030-CV

                RESIDENCES AT RIVERDALE, L.P., ET AL., Appellants

                                              V.

                    DIXIE CARPET INSTALLATIONS, INC., Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-04903-2012

                                          ORDER
       We GRANT appellant’s October 5, 2015 unopposed motion for an extension of time to

file a bill of exceptions. Appellant shall file a bill of exceptions by OCTOBER 16, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE